Case 2:15-cv-00094-DAK-DBP Document 260 Filed 09/03/20 PageID.3341 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  MRS. FIELDS FRANCHISING, LLC, a                       ORDER REGARDING FEES
  Delaware limited liability company,,
                                                        Case No. 2:15-cv-00094-DAK-DBP
                       Plaintiff and
                       Counterclaim Defendant,          District Judge Dale A. Kimball
  v.
                                                        Chief Magistrate Judge Dustin B. Pead
  MFGPC, INC., a California corporation,,

                       Defendant and
                       Counterclaimant.


        On June 30, 2020, the court granted MFGPC’s request for fees. (ECF No. 256.) MFGPC

 has filed an affidavit and Mrs. Fields Franchising, LLC has filed a response. Mrs. Fields objects

 to the hourly rate for the attorney fees sought as “excessive and not fair, reasonable, or

 commensurate with the experience of the attorney who worked” on the motion. Response p. 2,

 ECF No. 259. Mrs. Fields also notes that the affiant fails to testify regarding these concerns in

 the affidavit, which is standard practice in this jurisdiction. Yet, because of the relatively small

 amount of attorney fees in this particular dispute, “Mrs. Fields is not formally objecting to that

 hourly rate in reference to the Affidavit.” Id.

        The court therefore awards the amount sought of $7,579.50.

        IT IS SO ORDERED.

                  DATED this 3 September 2020.




                                                   Dustin B. Pead
                                                   United States Magistrate Judge
